Title: From Thomas Jefferson to Arthur S. Brockenbrough, 25 May 1825
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


Dear Sir
Monticello
May. 25. 25.
I inclose you the Report rendered by mr Gilmer to the Visitors on his return, together with the Catalogue and cost of the books  purchased for us. as also the Catalogues and cost of the apparatus  purchased and the balance of £ 163–1. sterl. left undrawn in the hands of the banker at our order, balances his account for the 1800. £ sterlhis compensn for  time, services & expence on the mission was to be 1500. D, which not being charged in this acct  as the 1800. £ sterl. or 8000 D.  was I suppose drawn separately here, consequently this whole 8000, D with the diffce of each & charges was advanced for books and apparatus  by the general fund, and is now due to that fund by the library . I was mistaken therefore in calling that debt 6000. D. only, which must be corrected accdlyIt will be very long before I can expect to go again to the univy in the mean time I have several things which require consultn with you. I shall be glad therefore to see you here as soon as convenient friendly salutns.